Dissenting Opinion by
Spaeth, J.:
This is indeed a difficult case. I have finally concluded, however, that I would remand for further proceedings.
The result of refusing to take off the judgment of non *504pros, is to penalize the church because its lawyer offered to exhibit the documents in his office instead of taking them to the office of the lawyer for the insurance carrier. I agree that there is no explanation why he did not take them to the office of the lawyer for the carrier, even though the court order said he should, or why he was so slow in assembling the documents and offering to exhibit them. Even so, apparently there is no question that he did finally assemble the documents, and the lawyer for the carrier certainly might have been less rigid and have walked down the street and looked at them. Instead: “You come to my office.” “No, you come to mine.” Somewhere in this rather petty dispute between two wilful men I fear justice has been lost sight of.
The decisive fact for me is that the carrier initiated this litigation by denying coverage. Let me illustrate my point by stating a hypothetical case. Suppose plaintiff gets sick, and after being treated by his doctor, and recovering, makes a claim for medical insurance benefits from defendant carrier. Carrier denies coverage, asserting cancellation of the policy. Plaintiff sues; his lawyer is ordered to give the carrier’s lawyer copies of the medical bills; he doesn’t, although telling the carrier’s lawyer that he will show him the bills; and judgment of non pros, is entered. If an examination of the bills showed that there could be no question about the fact of the illness and the reasonableness of the treatment, so that the only real issue was whether the policy was in effect, I submit that the judgment would be taken off, leaving to trial the issue of whether there had been cancellation. The same situation may be presented here.
I grant that it may not be; but I should like to know. Without knowing, I cannot decide whether the lower court did or did not abuse its discretion. Although we should reverse only for an abuse of discretion, to decide whether there has been an abuse, we need an adequate record. Cf. Commonwealth ex rel. Grillo v. Shuster, 226 Pa. Superior Ct. 229, 312 A.2d 58 (1973).
*505If the amount of loss is a real issue, then no doubt the judgment should not be taken off, for the carrier’s ability to resist a possibly excessive claim would have been prejudiced; while the church’s lawyer delayed, the church was razed. If, however, cancellation is the only real issue, I see no reason why the carrier should not be put to its proof.
I would therefore remand for a further hearing.
Price, J., joins in this opinion.